DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-9, and the species SEQ ID NO: 10 in claims 6 and 7, and NRRL number 50837 in claim 8, in the reply filed on March 16, 2022 is acknowledged.  Claims 10 and 11 have been withdrawn.  Claims 1-9 are currently pending and under examination.

	This application is a Continuation Application of U.S. Patent Application No. 14/720679, filed May 22, 2015, which claims benefit of priority to U.S. Provisional Patent Application No. 62/002107, filed May 22, 2014.

Claim Objections

Claim 1 is objected to because of the following informalities: the first recitation of “DHA” should be recited to include the full term, such as “docosahexaenoic acid (DHA).”  It is noted that this recitation appears in claim 5.
Claim 2 is objected to because of the following informalities: “subjected it to” in line 2 should instead be “being subjected to.”  Additionally in claim 2, “uv radiation” should instead be “ultraviolet (UV) radiation” when first recited, where “uv” should be capitalized after the first recitation.  

Claims 2-4 and 9 are additionally objected to, because a comma should be placed between recitation of the claim from which it depends, and “wherein” in each of these claims (e.g. “claim 1, wherein”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically the strain deposited under NRRL number 50837.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or 
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Although Applicant has noted in paragraph [0035] of the Specification that the biological material was deposited according to the Treaty of Budapest, a statement that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent is additionally required.  

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the “mutant Labyrinthulomycete microorganism of claim 1 wherein the microorganism has been mutagenized by subjected it to uv radiation.”  This claim is indefinite, because it is unclear if “the microorganism” refers to “the mutant Labyrinthulomycete microorganism” of claim 1 which is further subjected to the radiation, or instead to a precursor of the mutant Labyrinthulomycete microorganism, wherein the radiation exposure produces the mutant Labyrinthulomycete microorganism of claim 1.  Claims 3 is likewise indefinite for recitation of “the microorganism.”  
Claim 4 recites “wherein the microorganism has been subjected to gamma radiation.”  This claim is indefinite, because it is unclear if the mutant Labyrinthulomycete microorganism is further exposed to gamma radiation, or instead if the mutant Labyrinthulomycete microorganism is produced by subjecting a precursor of the mutant to gamma radiation.
The term “small scale culture” in claim 5 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is unclear what limitations are included or excluded by the term “small scale culture.”
With regard to claim 8, this claim is indefinite, because it is unclear what “a derivative of either” is intended to encompass.  The specification does not detail any derivates of the strain deposited under NRRL number 50837, or their ability to produce DHA and myristic acid.  It is noted that not all derivatives of the strain deposited under NRRL number 50837 would be capable of producing microbial oil as presented in claim 1.  As such, it is unclear what microorganisms would be included or excluded by this limitation.
Claim 8 recites the “mutant Labyrinthulomycete microorganism of claim 1, wherein the microorganism is … the strain deposited under NRRL number 50837.”  This claim is indefinite, because it is unclear if “the microorganism” refers to “the mutant Labyrinthulomycete microorganism” of claim 1, or instead to a precursor (parent strain) of the mutant Labyrinthulomycete microorganism.
Claim 8 recites the limitation "the strain deposited under NRRL number 50837" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  No deposited strain is previously recited in the claims.  
Claim 9 recites the “mutant Labyrinthulomycete microorganism of claim 1 wherein the microorganism is a member of the family Thraustochytriaceae.”  This claim is indefinite, because it is unclear if “the microorganism” refers to “the mutant Labyrinthulomycete microorganism” of claim 1, or instead to a precursor (parent strain) of the mutant Labyrinthulomycete microorganism.
Claim 9 further recites the limitation "the family Thraustochytriaceae" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No family Thraustochytriaceae is previously recited in the claims.
Claim 7 is included in this rejection, as claim 7 depends from above rejected claim 5, and fails to remedy the noted deficiency.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a mutant Labyrinthulomycete microorganism and its inherent capabilities. This judicial exception is not integrated into a practical application because only the microorganism and its inherent capabilities are claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the mutant Labyrinthulomycete microorganism and its inherent capabilities is claimed.
With regard to Step 1, the microorganism as claimed in claim 1 is a composition of matter.
With regard to Step 2A, prong one, claim 1 encompasses a mutant Labyrinthulomycete microorganism, the microorganism having the noted fatty acid production capabilities.  Thus, claim 1 is generally directed to a microorganism.  It is indicated in the Specification that the term see Para. 98, line 1-2 and Para. 99, Line 1-2).  Thus, it appears that the mutant Labyrinthulomycete microorganism as claimed includes a natural strain where the mutation has arisen spontaneously.  The further limitations that the mutant Labyrinthulomycete microorganism produces a microbial oil comprising at least 35% of total fatty acids as DHA and at least 25% of total fatty acids as myristic acid, are an inherent capability that further characterizes the natural mutant Labyrinthulomycete microorganism.  As such, the composition of claim 1, which includes only a mutant Labyrinthulomycete microorganism and its inherent fatty acid production capabilities, is deemed to be a natural product.
With regard to Step 2A, prong two, claim 1 does not recite any elements in addition to the mutant Labyrinthulomycete microorganism and its inherent fatty acid production capabilities.  As such, there is no additional element in claim 1 that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a mutant Labyrinthulomycete microorganism having the inherent fatty acid production capabilities, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2B, claim 1 does not recite any elements in addition to the mutant Labyrinthulomycete microorganism having the inherent fatty acid production capabilities.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.
With regard to dependent claims 2-4, it is noted that both UV and gamma radiation are present in the natural environment, and wherein at least 3000 µJ/cm2 of UV radiation is expected 
With regard to dependent claim 5, this claim further characterizes the mutant Labyrinthulomycete microorganism having the inherent fatty acid production capabilities, and does not overcome the noted deficiencies of claim 1.
With regard to dependent claims 6-8, as it is indicated in the Specification that the term “mutant” includes microorganisms that have incurred a mutation, where the mutation can be naturally occurring, i.e. can arise spontaneously (see Para. 98, line 1-2 and Para. 99, Line 1-2), the microorganism having an 18S rDNA sequence having at least 90% or 98% identity to SEQ ID NO: 10, and being deposited under NRRL number 50837, is interpreted to include a natural mutant microorganism.   
With regard to dependent claim 9, as microorganisms that are a member of the family Thraustochytriaceae are naturally occurring microorganisms, this claim does not overcome the noted deficiencies of claim 1.
For the forgoing reasons, the microorganism as claimed is not deemed to encompass patent eligible subject matter under 35USC §101.





Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pora et al. (IDS; WO 2012/175027, Published 2012).
With regard to claims 1, 2, 5-7 and 9, Pora et al. teach a Schizochytrium sp. strain identified as 2010-0321 and deposited at the Chinese Center for Type Culture Collection with the deposit reference number of CCTCC M 2011024; wherein this strain is a mutant strain produced by exposure to UV radiation; has properties of increased DHA content, including by about 70%, as compared with a naïve (wild-type) Schizochytrium sp. strain; and comprises an 18S rDNA sequence having 98% identity to SEQ ID NO: 10 (Abs.; claim 1, 2, 4, 16; see also Sequence Comparison of current SEQ ID NO: 10 to Pora et al. SEQ ID NO: 2).  The Schizochytrium sp. strain identified as 2010-0321 is a mutant Labyrinthulomycete microorganism that is a member of the family Thraustochytriaceae.
As the mutant Schizochytrium sp. strain identified as 2010-0321 cannot be separated from its properties, and as this strain not only comprises an 18S rDNA sequence having 98% identity to SEQ ID NO: 10, but is identically produced by exposure to UV radiation, the mutant Schizochytrium sp. strain identified as 2010-0321 would necessarily produce a microbial oil 
Alternatively, it would have been obvious to one of ordinary skill in the art to utilize the mutant Schizochytrium sp. strain identified as 2010-0321 of Pora et al. in a culture medium compromising the necessary components to result in the production of microbial oil with a desired fatty acid content, including at least 35% DHA and at least 25% myristic acid. 
With regard to claim 3, Pora et al. teach that the Schizochytrium sp. is mutagenized by exposure to UV radiation for about 70 to 90 seconds (p. 5, last paragraph to p. 6, first paragraph), which encompasses at least 3000 µJ/cm2 of UV radiation.  
With regard to claim 4, this claim is directed to the Labyrinthulomycete microorganism, which is produced by the claimed process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Here, the Schizochytrium sp. strain identified as 2010-0321 of Pora et al. likewise comprises an 18S rDNA sequence having 98% identity to SEQ ID NO: 10, is also a mutant strain produced by exposure to radiation, and has properties of increased DHA content, including by about 70%, as compared with a wild-type Schizochytrium sp. strain (Abs.; claim 1, 2, 4, 16; see also Sequence Comparison of current SEQ ID NO: 10 to Pora et al. SEQ ID NO: 2).  The Schizochytrium sp. strain identified as 2010-0321 of Pora et al. is used for the same purpose as claimed: to produce microbial oil, including DHA.  Functionally, the Schizochytrium sp. strain identified as 2010-0321 of Pora et al. is the same as the claimed mutant Labyrinthulomycete microorganism.   Therefore, the Schizochytrium sp. strain identified as 2010-0321 of Pora et al. is necessarily the same as, or would have rendered obvious, the mutant Labyrinthulomycete microorganism produce by the claimed process of gamma radiation.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


Conclusion

No claims are allowable.  However, claim 8 appears to be free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653